UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):September 4, 2009 HALLIBURTON COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdictionof Incorporation) 1-3492 No. 75-2677995 (Commission File Number) (IRS Employer Identification No.) 3000 N. Sam Houston Parkway E., Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 871-2699 (Registrant’s Telephone Number, Including Area Code) 1401 McKinney, Suite 2400, Houston, Texas 77010 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 8.01.Other Events. Effective September 4, 2009, David J. Lesar, Chairman, President and CEO of Halliburton Company and Evelyn M. Angelle, Vice President - Corporate Controller and Principal Accounting Officer of Halliburton Company adopted prearranged trading plans intended to satisfy Rule 10b5-1 of the Securities Exchange Act of 1934, as amended. Any transactions under the new plans will be disclosed through Form 4 filings with the Securities and Exchange Commission.The planned sales are intended for asset diversification and liquidity. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HALLIBURTON COMPANY Date:September 9, 2009 By: /s/ Robert L. Hayter Robert L. Hayter Assistant Secretary
